Citation Nr: 1432194	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  07-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for service connected asthma.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected major depressive disorder, as well as a disability evaluation in excess of 50 percent after April 6, 2010 and in excess of 70 percent after September 20, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006, December 2010, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Oakland, California.  Jurisdiction is currently with the RO in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing, and a transcript of this hearing is of record. 

The Board assumes appellate jurisdiction over the Veteran's  raised and inextricably intertwined claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking higher disability evaluations for her service-connected asthma and major depressive disorder.   She has also indicated that such disabilities have rendered her unemployable. Most recently, in 2014, she has submitted evidence from December 2012 indicating that she had been declared disabled due to psychological problems.

The Veteran was last afforded VA examinations of these conditions in September 2011.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand the Veteran should be scheduled for new VA examinations of her asthma and major depressive disorder.

Additionally VA outpatient treatment records after November 2012 are not of record, with the exception of a few select treatment records submitted by the Veteran.  On remand, the RO should associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate all VA outpatient treatment records after November 2012 with the Veteran's claims file.

2. Once this is done, the RO should schedule the Veteran for VA examinations of her asthma and major depressive disorder.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of her disabilities upon her ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Thereafter, provide the Veteran an appropriate examination to determine the extent of functional impairment caused by his service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The claims file must be made available to and reviewed by the examiner. The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history. A full explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.



4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

